Exhibit 10.17

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into by
and between U.S. Physical Therapy, Inc., a corporation organized under the laws
of the State of Nevada (the “Company”) and                      an employee of
the Company (“Grantee”) on the                      day of             , 20    
(the “Grant Date”), pursuant to the U.S. Physical Therapy, Inc. 2003 Stock
Incentive Plan (the “Plan”). The Plan is incorporated by reference herein in its
entirety. Capitalized terms not otherwise defined in this agreement shall have
the meaning given to such terms in the Plan.

WHEREAS, Grantee is an employee of the Company, and in connection therewith, the
Company desires to grant to Grantee              shares of the Company’s common
stock, par value $.01 per share (the “Common Stock”), subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing Grantee’s
interest in the Company’s welfare and growth; and

WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of this Agreement and the Plan.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Common Stock and Administration.

Subject to the restrictions, forfeiture provisions and other terms and
conditions set forth herein (i) the Company grants to Grantee             
shares of Common Stock (“Restricted Shares”) (granted per the lapsing schedule
described in 2(a) below), and (ii) Grantee shall have and may exercise all
rights and privileges of ownership of such shares, including, without
limitation, the voting rights of such shares and the right to receive any
dividends declared in respect thereof. This Agreement and its grant of
Restricted Shares is subject to the terms and conditions of the Plan, and the
terms and conditions of the Plan shall control except to the extent otherwise
permitted or authorized in the Plan and specifically addressed in this
Agreement. The Plan and this Agreement shall be administered by the Committee
pursuant to the Plan.

2. Transfer Restrictions.

(a) Generally. Grantee shall not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of (collectively,
“Transfer”) any Restricted Shares. The Transfer restrictions of this Section 2
shall lapse with respect to the              Restricted Shares as follows: the
Transfer restrictions shall lapse as to              shares of the total
Restricted Shares on the              day of              201     and thereafter
as to              shares of the Restricted Shares on the last calendar day of
each consecutive quarter (June 30, September 30, December 31, March 31) with all
Transfer restrictions lapsing as of             . The Restricted Shares as to
which such Transfer restrictions do not apply or so lapse are referred to as
“Vested Shares.” Notwithstanding the foregoing, upon a Change of Control any and
all Restricted Shares shall immediately become Vested Shares.

 

1



--------------------------------------------------------------------------------

(b) Dividends, etc. If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock, (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee’s Common Stock subject to the transfer restrictions of this Section 2
will be proportionately increased or reduced so as to prevent the enlargement or
dilution of Grantee’s rights and duties hereunder.

3. Forfeiture.

If Grantee’s employment with the Company is terminated by the Company or Grantee
for any reason, except for death or disability, then Grantee shall immediately
forfeit all Restricted Shares which are not Vested Shares. If the Grantee’s
employment with the Company is terminated due to Grantee’s death or disability,
then all Restricted Shares shall immediately vest pursuant to the terms of the
Plan. Any Restricted Shares forfeited under this Agreement shall automatically
revert to the Company and become canceled and such shares shall be again subject
to the Plan. Any certificate(s) representing Restricted Shares which include
forfeited shares shall only represent that number of Restricted Shares which
have not been forfeited hereunder. Upon the Company’s request, Grantee agrees
for itself and any other holder(s) to tender to the Company any certificate(s)
representing Restricted Shares which include forfeited shares for a new
certificate representing the unforfeited number of Restricted Shares.

4. Issuance of Certificate.

(a) The Restricted Shares may not be Transferred until they become Vested
Shares. Further, the Restricted Shares may not be transferred and the Vested
Shares may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws, any
rules of the national securities exchange or the NASDAQ on which the Company’s
securities are traded, listed or quoted, or violation of Company policy. The
Company shall cause to be issued a stock certificate, registered in the name of
the Grantee, evidencing the Restricted Shares upon receipt of a stock power duly
endorsed in blank with respect to such shares. Each such stock certificate shall
bear the following legend:

 

  

THE TRANSFERABILITY OF THIS CERTIFICATE

AND THE SHARES OF STOCK REPRESENTED

HEREBY ARE SUBJECT TO THE RESTRICTIONS,

TERMS AND CONDITIONS (INCLUDING

FORFEITURE AND RESTRICTIONS AGAINST

TRANSFER) CONTAINED IN THE U.S. PHYSICAL

     

THERAPY, INC. 2003 STOCK INCENTIVE PLAN

AND AN AWARD AGREEMENT ENTERED INTO

BETWEEN THE REGISTERED OWNER OF SUCH

SHARES AND U.S. PHYSICAL THERAPY, INC. A

COPY OF THE PLAN AND THE AWARD

AGREEMENT ARE ON FILE IN THE CORPORATE

OFFICES OF U.S. PHYSICAL THERAPY, INC.

  

Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions imposed by Section 2 hereof have
lapsed.

 

2



--------------------------------------------------------------------------------

(b) The certificate issued pursuant to this Section 4, together with the stock
powers relating to the Restricted Shares evidenced by such certificate, shall be
held by the Company. The Company shall issue to the Grantee a receipt evidencing
the certificates held by it which are registered in the name of the Grantee.

5. Tax Requirements.

(a) Tax Withholding. This grant of Restricted Shares is subject to and the
Company shall have the power and the right to deduct or withhold from other
amounts payable to Grantee from the Company, or require the Grantee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan and this Agreement.

6. Miscellaneous.

(a) Certain Transfers Void. Any purported Transfer of shares of Common Stock or
Restricted Shares in breach of any provision of this Agreement shall be void and
ineffectual, and shall not operate to Transfer any interest or title in the
purported transferee.

(b) No Fractional Shares. All provisions of this Agreement concern whole shares
of Common Stock. If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

(c) Not an Employment or Service Agreement. This Agreement is not an employment
agreement, and this Agreement shall not be, and no provision of this Agreement
shall be construed or interpreted to create any right of Grantee to continue
employment with or provide services to the Company or any of its Affiliates.

(d) Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the address indicated beneath its signature on the
execution page of this Agreement, and to Grantee at his/her address indicated on
the Company’s stock records, or at such other

 

3



--------------------------------------------------------------------------------

address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth. Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered and receipted for
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

(e) Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and Grantee. Any waiver of
the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than Grantee. The failure of
any party at any time or times to require performance of any provisions hereof,
shall in no manner effect the right to enforce the same. No waiver by any party
of any term or condition, or the breach of any term or condition contained in
this Agreement in one or more instances shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach or a waiver of
any other condition or the breach of any other term or condition.

(f) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Nevada.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

(g) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of shares of Common Stock, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee’s permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.

(h) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.

(i) Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

4



--------------------------------------------------------------------------------

(j) Compliance with Other Laws and Regulations. This Agreement, the grant of
Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies. Any determination in which connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.

(k) Independent Legal and Tax Advice. The Grantee has been advised and Grantee
hereby acknowledges that he/she has been advised to obtain independent legal and
tax advice regarding this Agreement, grant of the Restricted Shares and the
disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code.

7. Counterparts.

This Agreement may be executed in multiple original counterparts, each of which
shall be deemed an original, but all of which together shall constitute but one
and the same instrument.

8. Grantee’s Acknowledgments.

The Grantee acknowledges receipt of a copy of the Plan and represents that
he/she is familiar with the terms and provisions thereof, and hereby accepts
this Agreement subject to all the terms and provisions of the Plan and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Committee or the Board, as appropriate,
upon any questions arising under the Plan or this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

COMPANY: By:       Lawrance W. McAfee Title:   Chief Financial Officer Address:
  1300 W Sam Houston Parkway South   Suite 300   Houston, Texas 77042 Telecopy
No.: 713-297-6339 Attention: Chief Financial Officer

 

GRANTEE:  

Signature

    Printed Name Address:            

 

6